DETAILED ACTION
This Notice of Allowance is in response to applicant’s amendment and remarks filed 11/29/2021.  Claims 1, 5, and 11 have been amended, and Claim 4 has been canceled.  New Claim 14 has been added.  Therefore, Claims 1-3 and 5-14 are currently pending and have been considered as follows.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2022 has been placed in the application file, and the information referred therein has been considered as to the merits.
Allowable Subject Matter
Claims 1-3 and 5-14 are allowed.
Examiner’s Statement for Reasons of Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Independent Claims 1 and 11 are allowed for the reasons argued by applicant on pages 9-11 of the remarks filed on 11/29/2021 which are persuasive.  The 35 U.S.C. 112(b) rejection of Claims 1-10 is withdrawn.  Claims 2, 3, 5-9, and 12-14 depend upon respective independent claims above and are allowed by virtue of their dependencies.
Although, the prior art of Boring et al. (US 20130054957 A1) discloses “Systems and methods for two-way, secure, data communication within critical infrastructures are usable to protect critical infrastructure information while allowing real-time monitoring and remote access. Such communication systems and methods can be used to protect critical data by, for example, providing a single point of access via unidirectional, serial, non-routable connections. Additionally, data flow may be controlled by a first server that is not accessible outside of the critical infrastructure” [Abstract]; FIG. 1”,
Neither Boring nor the prior art of record teaches individually or in combination the limitations listed below as recited in applicant’s amended independent Claims:
[Claim 1] “a second one-way communication path for exclusively transmitting data from the second network to the first network, having a second data diode and a decryption device for cryptographically decrypting the data to be transmitted from the second network to the first network; wherein the first one one-way communication path comprises multiple first data diodes; and/or the second one-way communication path comprises multiple second data diodes”;
[Claim 11] “a second one-way communication path having a second data diode and a decryption device for cryptographically decrypting the data to be transmitted from the second network to the first network; wherein the first one one-way communication path comprises multiple first data diodes; and/or the second one-way communication path comprises multiple second data diodes”.
The closest prior art made of record and cited consisted of the following references.
Mraz et al. (US 20120017079 A1) discloses an apparatus for relaying a hashed message from a first node to a second node, comprising an inlet interface for receiving a message from the first node, a hash number calculator for hashing the message from the inlet interface, an outlet interface for sending the hashed message to the second node, a first one-way data link for unidirectional transfer from the inlet interface to the hash number calculator, and a second one-way data link for unidirectional transfer from the hash number calculator to the outlet interface, is provided. While the apparatus is capable of bidirectional communications with either or both of the first and second nodes through the respective interfaces, the unidirectionality of data flow through the apparatus is strictly enforced by the hardware of the apparatus. The apparatus provides a secure mechanism and communication channel for relaying hashed acknowledgment messages from a receive node to a send node to inform the status of data transfer from the send node to the receive node across a one-way data link. The apparatus may be further implemented with the capability of comparing hashed messages from the two nodes.
YOSHINO et al. (US 20130138824 A1) discloses a first connection between a first communication apparatus and a server apparatus and a second connection between a second communication apparatus and the server apparatus being established. The first and second communication apparatuses exchange information on their features via the first and second connections, and then, disconnects the first and second connections. The first communication apparatus acquires information on settings of its communication environment, and then, establishes a third connection with the server apparatus. The second communication apparatus acquires information on settings of its communication environment, and then, establishes a fourth connection with the server apparatus. The first and second communication apparatuses exchange the information on the settings of their communication environments via the third and fourth connections. The first and second communication apparatuses establishes a fifth connection between them not through the server apparatus, based on the information on the settings of their communication environments.
Marty et al. (US 20150188985 A1) discloses a method for unidirectional data transfer between a first open network and a second protected network. Data is transferred from a sender desk connected to the open network to a receiver desk connected to the protected network via at least one transmission path comprising a physical data diode. A file is transmitted from the sender desk to the receiver desk, packet by packet, upon arrival of the packets at the sender desk. The numbering of packets is used to reconstruct the file at the receiver desk.
Mevec et al. (US 20150264056 A1) discloses a method to transfer contents of transactional data between two or more networks configured to have different levels of network protection using barcode technology with a data diode network security appliance. Generated data barcodes can be decoded to produce contents of transactional data to be transmitted between two or more networks configured to have different levels of network security protection, and decoded contents of the transactional data can then be securely communicated back to the sender for comparison by use of a data diode unit. Generated verification barcodes can then be decoded to produce verification data. Verification data can confirm success of the transmission of contents of the transactional data encoded in the data barcodes. Decoded contents of the transactional data can then be stored responsive to an indication of successful transmission.
However, the prior art of record, taken by itself or in any combination, do not anticipate or make obvious the invention of the present application and in particular the claim features listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bhatkalkar, Bhargav (“A Unidirectional Data-flow Model for Cloud Data Security with User Involvement during Data Transit”, April 2014, International Conference on Communication and Signal Processing, pp. 458-462)
Rotvold et al. (US 20180115517 A1)
Black et al. (US 20180048674 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

05.18.2022